Citation Nr: 1142727	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  05-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected chronic lumbosacral strain with spondylolysis defect L-5 and spina bifida occulta defect, S1, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for left knee disability to include as secondary to service-connected chronic lumbosacral strain with spondylolysis defect L-5 and spina bifida occulta defect, S1.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from March 1953 to January 1955. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied an increased rating for the service-connected low back disability.  The case also comes to the Board on appeal of a November 2007 rating decision of the Cleveland RO that denied service connection for left knee disability including as secondary to the low back disability.  The Cleveland RO currently has jurisdiction over the Veteran's claim.  

In May 2008, the Board denied the claim for an increased rating for the service-connected low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a September 2010 memorandum decision, the Court vacated the May 2008 decision and remanded the matter to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In its memorandum decision, the Court indicates that the Board must provide adequate reasons and bases for its evaluation of the low back disability and consider all applicable diagnostic codes to determine whether an increased rating is warranted.  

The Veteran's most recent VA examination to determine the current degree of severity of his low back disability was performed in October 2007.  Ongoing communications from the Veteran and his representative indicate his assertions that his low back is increasingly debilitating.  As an examination must be contemporaneous and must address all pertinent disability factors, and in light of the more recent contentions, a new examination should be conducted prior to Board review.

With respect to whether service connection is warranted for left knee disability, the Board has determined that the Veteran should be afforded a VA examination to determine if his left knee disability is proximately due to or the result of service-connected low back disability.  The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

The Board also notes the VA examination in October 2007 wherein the examiner stated that any opinion as to a relationship between the left knee and low back disability would be purely speculative absent documentation.  In this regard, the Board finds the Veteran to be a credible historian.  He has alleged that his low back disability has cause him to limp, which has affected his knee.  Therefore, examination should be undertaken to determine whether any current left knee disability is secondary to the low back disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions


 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's low back during the period of this claim. 

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected chronic lumbosacral strain with spondylolysis defect L-5 and spina bifida occulta defect, S1.  The claims files or a copy of the material therein must be made available to the examiner and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3  The RO or the AMC should arrange for the Veteran to be afforded a VA examination to determine the etiology of any left knee disability present during the time since the Veteran filed this claim.  The physician should be requested to prepare a report expressing an opinion with respect to each of the Veteran's left knee disabilities as to whether there is a 50 percent or better probability that the disability was or has been aggravated by his service-connected low back disability or is otherwise related to service.  The examiner should address any statements by the Veteran as the Veteran is considered a reliable historian.  The examiner should be requested to provide the rationale for the opinion.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


